Citation Nr: 1131758	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  07-30 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey 


THE ISSUES

1.  Entitlement to service connection for lumbar facet joint and disc disease.  

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a left knee disorder.  

4.  Entitlement to service connection for right carpal tunnel syndrome.  

5.  Entitlement to an initial disability evaluation in excess of 20 percent for cervical spine degenerative disc disease.  


REPRESENTATION

Veteran represented by:  New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to December 1975, April 2003 to April 2004, and from February 2005 to June 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and May 2007 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Newark, New Jersey.  

This matter was previously before the Board in March 2009, at which time it was remanded for further development.  

The issue of entitlement to service connection for a mood disorder, to include as secondary to the service-connected cervical spine disorder, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

As it relates to all service connection issues, the Board notes that following the March 2009 Board decision and subsequent to the issuance of the July 2009 supplemental statement of the case, numerous treatment records, including additional service treatment records, were associated with the claims folder. 

The service treatment records received demonstrate treatment for lumbar and left knee problems as well as tingling sensations in the right arm and problems of neck pain running into the right shoulder area. 

Based upon the additional service treatment records added to the claims folder subsequent to the issuance of the last supplemental statement of the case, which are pertinent to the claims currently on appeal in that they demonstrate inservice treatment of the claimed disorders, the Veteran should be afforded VA examinations to determine the etiology of any current right shoulder, right carpal tunnel syndrome, lumbar spine, or left knee disorder which may be present, and their relationship, if any, to his period of service.  The Veteran has reported having problems with these disorders since service.  VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

With regard to the claim of a higher initial disability evaluation for cervical spine degenerative disc disease, the Board notes that the Veteran was last afforded a comprehensive VA examination, as it relates to his cervical spine, in December 2006.  In his June 2007 notice of disagreement and September 2007 substantive appeal, the Veteran reported that his condition had worsened beyond that which was contemplated by the assigned disability evaluation.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Based upon the last VA examination afforded the Veteran being more than 5 years old as well as the statements of the Veteran, an additional VA examination to determine the extent of any current cervical spine degenerative disc disease is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine the etiology of any current lumbar spine disorder.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder should be made available to the examining physician for review and the examiner should note such review in his/her report.  

The examiner should answer the following question:  Is it at least as likely as not (50 percent probability or greater) that any current lumbar spine disorder, if found, is related to the Veteran's period of active service?  Complete detailed rationale must be provided for each opinion that is rendered.  

2.  The Veteran should be scheduled for a VA examination to determine the etiology of any current left knee disorder.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder should be made available to the examining physician for review and the examiner should note such review in his/her report.  

The examiner should answer the following question:  Is it at least as likely as not (50 percent probability or greater) that any current left knee disorder, if found, is related to the Veteran's period of active service?  Complete detailed rationale must be provided for each opinion that is rendered.  

3.  The Veteran should be scheduled for a VA examination to determine the etiology of any right carpal tunnel syndrome.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder should be made available to the examining physician for review and the examiner should note such review in his/her report.  

The examiner should answer the following question:  Is it at least as likely as not (50 percent probability or greater) that any current right carpal tunnel syndrome, if found, is related to the Veteran's period of active service?  Complete detailed rationale must be provided for each opinion that is rendered.  

4.  The Veteran should be scheduled for a VA examination to determine the etiology of any current right shoulder disorder.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder should be made available to the examining physician for review and the examiner should note such review in his/her report.  

The examiner should answer the following question:  Is it at least as likely as not (50 percent probability or greater) that any current right shoulder disorder, if found, is related to the Veteran's period of active service?  Complete detailed rationale must be provided for each opinion that is rendered.  

5.  Schedule the Veteran for VA orthopedic and neurological examinations to determine the symptoms and severity of his service-connected cervical spine degenerative disc disease.  The Veteran's claims file must be made available to the examiner(s) and the examiner(s) are requested to review the entire claims file in conjunction with the examination and note such review.

All tests and studies deemed necessary by the examiner(s) should be performed.  The examiner(s) should report the range of motion of the cervical spine in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner(s) must also report if there is evidence of ankylosis.  The examiner(s) should describe the frequency and length of any incapacitating episodes (e.g., requiring bedrest) in the past year.  

The examiner(s) must also note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete.  If there is no nerve involvement, the examiner(s) should so state.

6.  The Veteran must be advised in writing that it is his responsibility to report for the VA examination(s), to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  The RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After undertaking any other development deemed appropriate, the RO must readjudicate the remaining issues on appeal.  

If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

